PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kessler
Application No. 16/708,859
Filed: 10 Dec 2019
For: Bridgestem Protocols


:
:
:
:	DECISION ON PETITION
:



This is a decision on the petition under 37 CFR 1.181, filed January 5, 2022, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C.§ 704.

The application became abandoned for failure to properly reply to the non-final Office action, mailed April 30, 2020. Applicant filed an amendment on October 30, 2020 with a three month extension of time under 37 CFR 1.136(a). On December 7, 2020, the Office mailed a Notice of Non-Compliant Amendment because the October 30, 2020 amendment cancelled all claims drawn to the elected invention and presented only claims drawn to a non-elected invention. Applicant was given an extendable two month period to file a compliant amendment.  On February 5, 2021, applicant filed an amendment. On March 16, 2021, the Office mailed another Notice of Non-Compliant Amendment because the February 5, 2021 submission included subject matter not originally disclosed. Applicant was given an extendable two month period to file a compliant amendment. On September 16, 2021, applicant filed an amendment and a four month extension of time under 37 CFR 1.136(a). On November 9, 2021, the Office mailed correspondence including a timeline showing applicant’s insistence on filing non-responsive replies and stating the September 16, 2021 amendment was non-bona fide. No additional period for response was provided in the November 9, 2021 Office correspondence. The application became abandoned on September 17, 2021. A Notice of Abandonment was mailed on November 16, 2021.

Petitioner argues the holding of abandonment should be withdrawn because the September 16, 2021 amendment was a bona fide response and should have been entered and considered by the examiner.

The Office does not concur. 

37 C.F.R. 1.135(c) states:

 When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under 
§ 1.134 to supply the omission.  


MPEP 714.03 states: 

…

The practice set forth in 37 CFR 1.135(c)  does not apply where there has been a deliberate omission of some necessary part of a complete reply; rather, 37 CFR 1.135(c)  is applicable only when the missing matter or lack of compliance is considered by the examiner as being "inadvertently omitted." For example, if an election of species has been required and applicant does not make an election because he or she believes the requirement to be improper, the amendment on its face is not a "bona fide attempt to advance the application to final action" (37 CFR 1.135(c) ), and the examiner is without authority to postpone decision as to abandonment. Similarly, an amendment that would cancel all of the claims in an application and does not present any new or substitute claims is not a bona fide attempt to advance the application to final action. The Office will not enter such an amendment. See Exxon Corp. v. Phillips Petroleum Co., 265 F.3d 1249, 60 USPQ2d 1368 (Fed. Cir. 2001). If there is time remaining to reply to the non-final Office action (or within any extension of time pursuant to 37 CFR 1.136(a) ), applicant will be notified to complete the reply within the remaining time period to avoid abandonment. Likewise, once an inadvertent omission is brought to the attention of the applicant, the question of inadvertence no longer exists. Therefore, a second Office action giving another new (2-month) time period to supply the omission would not be appropriate under 37 CFR 1.135(c)

37 CFR 1.135(c)  authorizes, but does not require, an examiner to give the applicant a new time period to supply an omission. Thus, where the examiner concludes that the applicant is attempting to abuse the practice under 37 CFR 1.135(c)  to obtain additional time for filing a reply (or where there is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action), the examiner need only indicate by telephone or in an Office communication (as discussed above) that the reply must be completed within the period for reply to the non-final Office action or within any extension pursuant to 37 CFR 1.136(a)  to avoid abandonment.

It is clear from the record that the examiner considered the September 16, 2021 amendment to be non-bona fide. Applicant persisted in cancelling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention, despite being on ample notice of the examiner’s position regarding the attempted switch from the elected invention. 35 CFR 1.135(c) authorizes, but does not require, an examiner to give the applicant a new time period to supply an omission. In this case, the examiner determined applicant consciously decided to submit another non-compliant reply on September 16, 2021. It was within the examiner’s right not to set a new time period for reply. 

To avoid the abandonment, applicant could have petitioned immediately when the first Notice of Non-Compliant Amendment was mailed.  Additionally, applicant could have presented the new claims along with one or two of the original claims so that the examiner would withdraw claims by original presentation. The examiner would have examined the claims that did not shift and not examined the others.

In light of the above-discussion, the petition to withdraw the holding of abandonment under 37 CFR 1.181 is DISMISSED. No petition fee has been or will be charged in connection with this petition.

Petitioner is encouraged to file a petition to revive stating that the delay was unintentional.  The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly.  A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by a proper reply to the April 30, 2020 non-final Office action, the petition fee of $525, and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  

For petitioner’s convenience, please find enclosed a copy of blank form:  PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY (PTO/SB/64).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY (PTO/SB/64) and Privacy Act Statement.